IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-97
                                         No. COA21-186

                                    Filed 15 February 2022

     Mecklenburg County, No. 17 CVD 6303

     LISA WALKER-SNYDER, Plaintiff,

           v.

     GERARD REGIS SNYDER, Defendant.


           Appeal by Defendant from order entered 20 May 2020 by Judge Tracy H.

     Hewett in Mecklenburg County District Court. Heard in the Court of Appeals 2

     November 2021.


           No brief filed for Plaintiff-Appellee.

           Arnold & Smith, PLLC, by Matthew R. Arnold and Ashley A. Crowder, for
           Defendant-Appellant.


           GRIFFIN, Judge.


¶1         Defendant Gerard Regis Snyder appeals from a domestic violence protective

     order entered against him and in favor of his daughter, Kristen Alexis Snyder.

     Kristen’s mother, Plaintiff Lisa Walker-Snyder, pursued the order on Kristen’s

     behalf. Defendant argues that the order should be vacated because (1) the trial court

     lacked subject matter jurisdiction to enter the order and (2) competent evidence did

     not support the trial court’s conclusion that Defendant committed an act of domestic
                                     WALKER-SNYDER V. SNYDER

                                           2022-NCCOA-97

                                           Opinion of the Court



     violence. We conclude that the trial court had jurisdiction to enter the order but that

     the order was unsupported by competent evidence of domestic violence. We therefore

     vacate the order entered against Defendant.


                         I.   Factual and Procedural Background

¶2            Defendant and Plaintiff are former spouses. On 21 November 2019, Plaintiff

     filed a motion in Mecklenburg County District Court requesting that the court issue

     a protective order against Defendant “with respect to both [Plaintiff] and the parties’

     minor child,” Kristen, who was 17 years old at the time. Plaintiff alleged in her

     motion that “Defendant[] has committed acts of domestic violence against both

     Plaintiff[] and the minor child[.]”

¶3            On 17 February 2020, a hearing was held on Plaintiff’s motion for a protective

     order.     Plaintiff tendered exhibits showing text message exchanges between

     Defendant and Kristen which spanned from June to November of 2019. Kristen

     testified during the hearing and characterized Defendant’s text messages to her as

     follows:

                    A lot of them were just about my mom’s litigation and. . .
                    the interaction between them in court. Some of them were
                    about college, and how he was no longer going to be able to
                    pay for me to go. Some of them were odd, and earlier in the
                    morning, about just either not paying for college or no
                    longer being [able] to pay for my car. So it was those,
                    basically, what I would receive.
                                      WALKER-SNYDER V. SNYDER

                                             2022-NCCOA-97

                                            Opinion of the Court



     When asked how the messages made her feel, Kristen testified, “I really thought that

     . . . it was really hurtful, and I just didn’t know what . . . to do with all of this. . . . [I]t

     feels that I’m always anxious and upset to get these.”

¶4          On 20 May 2020, the trial court granted Plaintiff’s motion for a protective order

     with respect to Kristen but denied Plaintiff’s request for a protective order for herself.

     The order stated that Defendant’s text messages to Kristen “placed [Kristen] in fear

     of continued harassment that rises to such a level as to inflict substantial emotional

     distress[.]” Defendant timely filed notice of appeal from the trial court’s order.

                                           II.   Analysis

¶5          Defendant argues that (1) the trial court lacked jurisdiction to enter the order

     because Kristen attained the age of majority before the order was entered and (2)

     competent evidence did not support the trial court’s conclusion that Defendant

     committed an act of domestic violence. Although the trial court had jurisdiction to

     enter the order, we vacate the order for lack of competent evidence of domestic

     violence.

     A. Jurisdiction

¶6          Defendant argues that the trial court lacked jurisdiction to enter the protective

     order because Kristen “had reached the age of majority” before the order was entered.

     Defendant contends that “[o]nce [Kristen] reached the age of 18,” a protective order

     “could no longer be entered on her behalf[] as a minor child of Plaintiff[.]” We
                                   WALKER-SNYDER V. SNYDER

                                          2022-NCCOA-97

                                          Opinion of the Court



     disagree.

¶7         “Subject matter jurisdiction refers to the power of the court to deal with the

     kind of action in question” and “is conferred upon the courts by either the North

     Carolina Constitution or by statute.” Harris v. Pembaur, 84 N.C. App. 666, 667, 353

     S.E.2d 673, 675 (1987) (citation omitted). With respect to domestic violence protective

     orders, subject matter jurisdiction is conferred by statute:

                  Any person residing in this State may seek relief under this
                  Chapter by filing a civil action or by filing a motion in any
                  existing action filed under Chapter 50 of the General
                  Statutes alleging acts of domestic violence against himself
                  or herself or a minor child who resides with or is in the
                  custody of such person. Any aggrieved party entitled to
                  relief under this Chapter may file a civil action and proceed
                  pro se, without the assistance of legal counsel. The district
                  court division of the General Court of Justice shall have
                  original jurisdiction over actions instituted under this
                  Chapter.

     N.C. Gen. Stat. § 50B-2(a) (2019).

¶8         We conclude the above-referenced statute provided the trial court with

     jurisdiction to enter the protective order. Kristen was seventeen years old when

     Plaintiff filed the motion for a protective order on her behalf. N.C. Gen. Stat. § 50B-

     2(a) provides that district courts “shall have original jurisdiction over actions

     instituted under this Chapter.” Id. Because Plaintiff filed her motion while Kristen

     was still a minor, the trial court had jurisdiction to act on the motion and enter the

     protective order.
                                      WALKER-SNYDER V. SNYDER

                                            2022-NCCOA-97

                                           Opinion of the Court



¶9           Plaintiff also argues that the trial court lacked jurisdiction because a summons

       was not issued to Defendant after Plaintiff filed her motion. See id. (“Any action for

       a domestic violence protective order requires that a summons be issued and served.”).

       “The purpose of the summons is to[,]” inter alia, “give jurisdiction of the subject

       matter of litigation and the parties in that connection[.]” In re K.J.L., 363 N.C. 343,

       346, 677 S.E.2d 835, 837 (2009). However, “when the parties are voluntarily before

       the [c]ourt, and . . . a judgment is entered in favor of one party and against another,

       such judgment is valid, although not granted according to the orderly course of

       procedure.” Id. (citation omitted). Because Defendant appeared at and participated

       in the hearing voluntarily, the trial court had jurisdiction to enter its order.

       B. Competent Evidence of Domestic Violence

¶ 10         Defendant argues that the trial court’s order was unsupported by competent

       evidence of domestic violence. Specifically, Defendant contends that there was no

       competent evidence to support the trial court’s conclusion that Defendant “placed

       [Kristen] in fear of continued harassment that rises to such a level as to inflict

       substantial emotional distress.” We agree.

¶ 11         We review a domestic violence protective order to determine “whether there

       was competent evidence to support the trial court’s findings of fact and whether its

       conclusions of law were proper in light of such facts. Where there is competent

       evidence to support the trial court’s findings of fact, those findings are binding on
                                     WALKER-SNYDER V. SNYDER

                                           2022-NCCOA-97

                                           Opinion of the Court



       appeal.” Hensey v. Hennessy, 201 N.C. App. 56, 59, 685 S.E.2d 541, 544 (2009). “The

       trial court’s conclusions of law are reviewable de novo on appeal.” Bunting v. Bunting,

       266 N.C. App. 243, 249, 832 S.E.2d 183, 188 (2019) (citation and internal quotation

       marks omitted).

¶ 12         “To support entry of a [protective order], the trial court must make a conclusion

       of law ‘that an act of domestic violence occurred.’” Kennedy v. Morgan, 221 N.C. App.

       219, 223, 726 S.E.2d 193, 196 (2012) (citing N.C. Gen. Stat. § 50B-3(a) (2011)).

       “Although N.C. Gen. Stat. § 50B-3(a) states that the trial court must ‘find’ that an act

       of domestic violence occurred, in fact this is a conclusion of law; the trial court must

       make findings of fact based upon the definition of domestic violence to support this

       conclusion[.]” Id. at 223, 726 S.E.2d at 196 n.2. “While the trial court need not set

       forth the evidence in detail[,] it does need to make findings of ultimate fact which are

       supported by the evidence; the findings must identify the basis for the ‘act of domestic

       violence.’” Id. at 223, 726 S.E.2d at 196.

¶ 13         Here, the trial court concluded that Defendant’s text messages to Kristen

       “placed [her] in fear of continued harassment that rises to such a level as to inflict

       substantial emotional distress.” N.C. Gen. Stat. § 14-277.3A defines “harassment” as

       “[k]nowing conduct . . . directed at a specific person that torments, terrorizes, or

       terrifies that person and that serves no legitimate purpose.” N.C. Gen. Stat. § 14-

       277.3A(b)(2) (2019). “The plain language of the statute requires the trial court to
                                        WALKER-SNYDER V. SNYDER

                                               2022-NCCOA-97

                                              Opinion of the Court



       apply only a subjective test to determine whether the aggrieved party was in actual

       fear; no inquiry is made as to whether such fear was objectively reasonable under the

       circumstances.” Bunting, 266 N.C. App. at 250, 832 S.E.2d at 188 (citation omitted).

       “Substantial emotional distress” is defined as “[s]ignificant mental suffering or

       distress that may, but does not necessarily, require medical or other professional

       treatment or counseling.” N.C. Gen. Stat. § 14-277.3A(b)(4).

¶ 14          We conclude that competent evidence does not support the conclusion that

       Defendant’s texts to Kristen “torment[ed], terrorize[d], or terrifie[d]” her. N.C. Gen.

       Stat. § 14-277.3A(b)(2). When asked to describe Defendant’s texts to her, Kristen

       testified,

                     A lot of them were just about my mom’s litigation and . . .
                     the interaction between them in court. Some of them were
                     about college, and how he was no longer going to be able to
                     pay for me to go. Some of them were odd, and earlier in the
                     morning, about just either not paying for college or no
                     longer being [able] to pay for my car. So it was those,
                     basically, what I would receive.

       When asked how the messages made her feel, Kristen testified, “I really thought that

       . . . it was really hurtful, and I just didn’t know what . . . to do with all of this. . . . [I]t

       feels that I’m always anxious and upset to get these.”

¶ 15          At no point did Kristen’s testimony indicate that she was in any state of fear

       because of Defendant’s text messages to her. If anything, her texts to Defendant

       indicate the opposite. For example, after receiving one message from Defendant
                                     WALKER-SNYDER V. SNYDER

                                           2022-NCCOA-97

                                           Opinion of the Court



       about finances, Kristen replied, “Oh boy I’m really shook [laughing emoji.]” Her other

       responses to Defendant’s messages were similarly flippant and did not indicate any

       state of fear. At no point did Kristen attempt to block Defendant from texting her.

       Instead, she continuously replied to the messages she received.

¶ 16         Moreover, Kristen’s testimony did not assert substantial emotional distress

       stemming from Defendant’s messages to her. Being generally “anxious” or “upset”

       about Defendant’s conduct cannot constitute substantial emotional distress. If such

       feelings rose to the level of substantial emotional distress under N.C. Gen. Stat. § 14-

       277.3A(b)(4), then we would cease to have any real standard at all for “substantial”

       emotional distress.

¶ 17         We are mindful that “[w]here the trial judge sits as the finder of fact, and where

       different reasonable inferences can be drawn from the evidence, the determination of

       which reasonable inferences shall be drawn is for the trial judge.” Wornstaff v.

       Wornstaff, 179 N.C. App. 516, 519, 634 S.E.2d 567, 569 (2006) (citation and internal

       quotation marks omitted).      “[T]he trial court was present to see and hear the

       inflections, tone, and temperament of the witnesses, and . . . we are forced to review

       a cold record.” Id. Here, however, the Record contains no evidence that Kristen was

       “torment[ed], terrorize[d], or terrifie[d]” by Defendant’s text messages to her. N.C.

       Gen. Stat. § 14-277.3A(b)(2).     Her own testimony as well as her messages to

       Defendant indicate that she was not in any state of fear. There is also no evidence of
                                    WALKER-SNYDER V. SNYDER

                                            2022-NCCOA-97

                                            Opinion of the Court



       substantial emotional distress. We therefore vacate the protective order entered

       against Defendant for lack of competent evidence of domestic violence.

                                     III.      Conclusion

¶ 18         We hold that the trial court had jurisdiction to enter the order against

       Defendant pursuant to N.C. Gen. Stat. § 50B-2(a). However, we vacate the order for

       lack of competent evidence of domestic violence.

             VACATED.

             Judges MURPHY and JACKSON concur.